Citation Nr: 0724729	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total knee arthroplasty, left knee, with history of meniscus 
injury and arthritis, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated at 30 percent, to include 
consideration of an extraschedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to March 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which evaluations greater than 30 
percent for the residuals of meniscus injury of the left knee 
with chondromalacia and for chondromalacia patella of the 
right knee, respectively, were denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to an increased rating for the right 
knee has been recharacterized to reflect the medical evidence 
of record.

The issue of entitlement to an extraschedular rating for the 
service-connected right knee disability under 38 C.F.R. 
§ 3.321(b) addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2007 hearing before the undersigned Veterans' 
Law Judge, the veteran withdrew his claim for an increased 
evaluation for his left knee disability.

2.  The medical evidence shows that the right knee disability 
is manifested by range of motion measured at 10 to 90 degrees 
at its most restricted, absent findings of ankylosis; and 
asymptomatic residual scarring.

3.  The medical evidence establishes that the right knee 
disability is manifested by locking and clinical findings of 
effusion as the result of dislocated or removed cartilage.

4.  The medical evidence establishes that the right knee 
disability is manifested by findings of severe lateral 
instability and clinical evidence of subluxation, and the 
need for total knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for an increased evaluation 
for status post total knee arthroplasty, left knee, with 
history of meniscus injury and arthritis have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2006).

2.  The criteria for a rating greater than 30 percent for 
traumatic arthritis of the right knee evaluated as malunion 
of the tibia and fibula with marked knee disability including 
limitation of motion, are not met. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5262 (2006).

3.  The criteria for a separate, 20 percent evaluation, and 
no greater, for symptoms of locking, effusion, and pain as 
the result of dislocated or removed cartilage are met. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2006).

4.  The criteria for a separate, 30 percent evaluation, and 
no greater, for severe symptoms of lateral instability and 
clinical subluxation with the need for total knee 
replacement, are met. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In February 2004, the veteran submitted a substantive appeal 
identifying the issue of an increased evaluation for his left 
knee, which perfected his appeal as to this issue.  In June 
2007, before the Board promulgated a decision on the issue, 
the veteran testified before the undersigned Veterans' Law 
Judge that he wished to withdraw this appeal.  

A substantive appeal may be withdrawn on the record in a 
hearing by the veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(c).

However, the veteran, through his representative, advised the 
Board in a letter received on July 10, 2007, that the RO had, 
in an August 2006 rating decision, reduced his rating for his 
left knee disability from 60 percent to 30 percent and 
requested to withdraw his June 26, 2007 withdrawal in view of 
the August 2006 RO rating decision.

The claim file does not contain the August 2006 rating 
decision referred to in the representative's letter, nor is 
there any other indication of such a rating decision in the 
file.

Due process requires that the RO first propose a rating 
reduction, rather than merely executing such a reduction.  
The Board cannot know what the RO has done to this point, 
absent any evidence of record.

If the veteran is contesting an RO rating reduction, a notice 
of disagreement must be filed with the RO, not the Board.  
Withdrawal of the veteran's withdrawal of the claim for a 
rating in excess of 60 percent for his left knee disability 
that was on appeal can have no affect on the RO's action, 
which is not before the Board.

Accordingly, the Board will not grant the request to withdraw 
the withdrawal of the claim for a rating in excess of 60 
percent for the veteran's left knee disability.

As the veteran's appeal as to the issue of an increased 
evaluation for his status post total knee arthroplasty, left 
knee, with history of meniscus injury and arthritis has been 
withdrawn, there remains no allegation of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review this issue.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2002, 
with additional notice to January 2005, subsequent to the 
initial adjudication.  While the notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a January 2006 
supplemental statement of the case, following the provision 
of notice.   The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Additional notice, to include information concerning the 
establishing of effective dates was provided in April and May 
2006.  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board which he did in June 2007.  
In addition, the veteran submitted additional private medical 
evidence at that hearing, with waiver of agency of original 
jurisdiction review.  See 38 C.F.R. § 20.1304.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




Increased Evaluation for a Right KneeDisability

The veteran seeks a higher evaluation for his service 
connected right knee disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for a bilateral knee 
disorder (patellofemoral pain syndrome) in a July 1995 rating 
decision.  The disability was evaluated as 10 percent 
disabling, with both knees rated together, effective in March 
1994.  In a January 2000 rating decision, the right knee was 
rated separately as 10 percent disabling, effective in July 
1999.  The disability was described as chondromalacia 
patella, right knee.  In February 2001, the evaluation was 
increased to 30 percent, effective in August 2000.  In June 
2003, a temporary total evaluation was granted under 
38 C.F.R. § 4.30, effective in November 2002, following 
partial medial meniscectomy on the right knee.  The 30 
percent was resumed in January 2003.  In December 2003, a 
temporary total evaluation was again granted, effective in 
June 2003, following further partial meniscectomy on the 
right knee.  The 30 percent evaluation was resumed in August 
2003.  An April 2005 rating decision again granted a 
temporary evaluation under 38 C.F.R. § 4.30, effective in 
April 2004 , following partial medial meniscectomy and 
partial synovectomy of hypertrophic scarring in the right 
knee.  The 30 percent evaluation was resumed effective in 
June 2004.  

The periods during which a temporary total evaluation was 
granted-from November 13 to December 31, 2002, from June 23 
to July 31, 2003, and from April 19 to May 31, 200-are not 
for consideration here, as the veteran was then in receipt of 
a 100 percent evaluation for his right knee disability.  

The 30 percent evaluation assigned the veteran's right knee 
disability was assigned under Diagnostic Code 5010-5262 for 
traumatic arthritis evaluated as impairment of the tibia and 
fibula involving malunion with marked knee or ankle 
disability.  There is no higher evaluation afforded by this 
Diagnostic Code.  See 38 C.F.R. § 4.27, 4.71a, Diagnostic 
Code 5262.

The veteran's currently assigned evaluation contemplates 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which directs that degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  Hence, separate, 
compensable evaluations under Diagnostic Codes 5262, 5260, 
and 5261-which contemplate ankylosis, limitation of flexion, 
and limitation of extension, respectively-are impermissible 
under 38 C.F.R. § 4.14.  

In any event, the medical evidence does not demonstrate that 
the required manifestations are present for a rating higher 
than 30 percent for either ankylosis, limitation of 
extension, or limitation of flexion.  VA examinations 
conducted in August 200, November 2002, and April 2005 
reflect range of motion in the right knee at 5 degrees 
extension and 115 degrees flexion, at its most limited.  
Private medical evaluations show extension limited to 10 
degrees and flexion limited to 90 degrees at the most 
limited.  The medical evidence presents no findings of 
ankylosis.

Separate, compensable evaluations are contemplated for 
recurrent subluxation or lateral instability, under 5257, for 
symptomatic removal of semi lunar cartilage, under Diagnostic 
Code 5259, for dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion in the joint, under 
Diagnostic Code 5258, and for acquired, traumatic genu 
recurvatum, under Diagnostic Code 5263.  Separate, 
compensable evaluations could also be warranted for 
symptomatic scars under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 under criteria in effect prior to August 
30, 2002 and Diagnostic Codes 7801, 7802, 7803, 7804 
effective August 30, 2002.  

VA and private medical records document complaints of and 
treatment for right knee pain, including physical therapy.  
These records reflect findings of lateral instability and 
clinical findings of subluxation although ligaments and 
tendons have consistently been found to be intact.  These 
records further show that the veteran required surgery to 
remove torn meniscus on several occasions throughout the 
appeal period.  In addition, the medical evidence documents 
findings of swelling with pain, locking, loud bone on bone 
crepitus, and clinical findings of effusion in the right knee 
joint.  VA and private examiners objectively observed the 
veteran to manifest a gait ranging from normal but slow to 
antalgic, and at times to require the use of a brace.  
Finally, these records show the veteran is presently pending 
total knee replacement for his right knee, with no other 
treatment options available to him.

This evidence supports a separate, 20 percent, evaluation for 
dislocated cartilage associated with frequent episodes of 
locking, pain, and effusion under Diagnostic Code 5258, and a 
separate, 30 percent evaluation for severe instability and 
subluxation under Diagnostic Code 5257.  These are the 
highest evaluations afforded under the respective diagnostic 
codes.  Diagnostic Code 5258 is selected above Diagnostic 
Code 5259 even though the veteran's semi lunar cartilage has 
been removed, as the medical evidence demonstrates his 
symptoms are more severe than contemplated under Diagnostic 
Code 5259.  Separate, compensable evaluation under Diagnostic 
Code 5263 is not warranted, as there are no findings of genu 
recurvatum.

Concerning the residual scars, service medical records 
reflect that the veteran underwent at least one surgical 
operation on his right knee while in service, and has 
undergone at least six since then.  However, VA and private 
medical records consistently describe the veteran's scars as 
well-healed.  There is no medical evidence that the scars are 
tender, poorly nourished, ulcerated, unstable, painful, 
adherent, or otherwise symptomatic or deep.  And there is no 
medical evidence that would substantiate a finding that the 
scars on the right knee together comprise an area of 144 
square inches or greater.  Therefore, the evidence does not 
support a separate, compensable evaluation for the residual 
scars of the right knee under either the old or new criteria.

The Board has considered whether the new or the old criteria 
is more beneficial to the veteran and finds that neither the 
old nor the new criteria contemplating scars is beneficial, 
as the manifestations for neither are met.

In summary, the preponderance of the evidence is against an 
evaluation greater than 30 percent under the RO assigned 
Diagnostic Code 5010-5262 based upon demonstrated limitation 
of motion.  The preponderance of the evidence is also against 
separate, compensable evaluations for genu recurvatum under 
Diagnostic Code 5263 and for symptomatic scars under 
Diagnostic Codes 7803 and 7804 of the old criteria and 7801, 
7802, 7803, and 7804 of the new criteria.  Separate, 
compensable evaluations under Diagnostic Codes 5260 and 5261, 
as well as 7805 under both the old and new criteria are 
barred under 38 C.F.R. § 4.14.

However, the medical evidence does support a separate, 20 
percent evaluation under Diagnostic Code 5258, and a 
separate, 30 percent, evaluation under Diagnostic Code 5257 
for locking and effusion attributed to dislocated or removed 
semi lunar cartilage, and severe recurrent subluxation and 
lateral instability, respectively.  

The total amount of compensation allowed for the veteran's 
service-connected right knee disability is limited by the 
"amputation rule", which provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at that elective level, were amputation to 
be performed.  See 38 C.F.R. § 4.68.  Amputation of the 
thigh, middle or lower third, warrants a 60 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5165.  Accordingly, 60 
percent, which is the combined rating of all the veteran's 
separately rated right knee disabilities, is the highest 
possible rating the veteran can receive his right knee 
disabilities.    

Consideration for referral of the case for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is the 
subject of a remand immediately following this decision.

ORDER

The appeal of the claim for an increased evaluation for 
status post total knee arthroplasty, left knee, with history 
of meniscus injury and arthritis is dismissed.

An evaluation greater than 30 percent for right knee 
arthritis with a history of chondromalacia is denied.

A 20 percent evaluation, and no greater, is granted for 
locking and effusion as the symptoms of dislocated or removed 
cartilage in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.

A 30 percent evaluation, and no greater, is granted for 
severe lateral instability and clinical findings of 
subluxation in the right knee joint, subject to the laws and 
regulations governing the award of monetary benefits.
REMAND

Documents from the U.S. Department of Labor show that the 
veteran's right knee disability has significantly interfered 
with his employment with the U.S. Postal Service.  The 
records further show that an alternative work position was 
afforded him, but it did not apparently work out.  The 
veteran has stated that he ultimately had to leave his job 
because he was unable to perform it, because of his knee 
disabilities. 

These records also show that the veteran initially filed a 
claim for workmen's compensation concerning his right knee 
disability, but that he withdrew that claim in January 2003.

VA and private treatment records document the veteran's 
difficulty maintaining his job amidst multiple knee surgeries 
and treatment for his right knee disability.

By this decision, the Board has granted the maximum benefit 
that the veteran may be awarded for his right knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1. Refer to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, the issue of an 
extraschedular evaluation for the right 
knee disability under 38 C.F.R. 
§ 3.321(b)(1).  Complete any and all 
follow-up indicated.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim for an extraschedular evaluation 
for the right knee disability under 
38 C.F.R. § 3.321(b)(1), with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand. If the decision is adverse to the 
veteran, furnish him with a Supplemental 
Statement of the Case and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


